Citation Nr: 0300356	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  01-00 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Senior Counsel





INTRODUCTION

The veteran served on active duty in the military from 
June to October 1959.

In October 2000, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania, denied 
the veteran's claim for service connection for a 
psychiatric disability.  He appealed to the Board of 
Veterans' Appeals (Board).  The Board remanded his case to 
the RO in September 2001 for further development and 
consideration.  After completing the development 
requested, the RO continued to deny the claim and returned 
the case to the Board.


FINDING OF FACT

There is probative, unrefuted, medical evidence of record 
indicating the veteran did not develop his psychiatric 
disorder as a result of his approximately 4 months of 
military service.


CONCLUSION OF LAW

The veteran's psychiatric disorder was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 1153 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.307, 3.309 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

As alluded to earlier, the Board remanded this case to the 
RO in September 2001 for further development and 
consideration-including to comply with the then recently 
enacted Veterans Claims Assistance Act of 2000 (VCAA).  
This new law eliminated the requirement of submitting a 
well-grounded claim.  It also revised VA's obligations 
insofar as notifying the veteran of the type of evidence 
needed to support his claim-and thereby complete his 
application for benefits, and assisting him in obtaining 
evidence if it is potentially relevant to his case.  This 
includes, when necessary, having him examined to obtain a 
medical opinion.  The VCAA has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
Supp. 2002), and the implementing regulations are found at 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  Since 
this change in law had occurred during the pendency of 
this appeal, the Board returned the case to the RO so the 
veteran could benefit from the procedural safeguards and 
protections created by this new law that were not 
previously available.  See, e.g., Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); Dudnick v. Brown, 10 
Vet. App. 79, 80 (1997).

Aside from apprising the veteran of the VCAA and its 
preliminary notice 
and duty to assist provisions, the Board also indicated in 
its September 2001 remand that the RO should notify him 
that he could identify and/or submit other "alternative" 
evidence to substantiate his allegations since, 
unfortunately, his service medical records (SMRs) are 
unavailable and, therefore, cannot be considered in his 
appeal.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991) 
(in these situations, VA has a "heightened" duty to 
explain its findings and conclusions and to carefully 
consider applying the benefit-of-the-doubt doctrine).  See 
also 38 C.F.R. § 3.102; Moore v. Derwinski, 1 Vet. App. 
401 (1991); Smith v. Derwinski, 2 Vet. App. 147, 148 
(1992).  And to make things as easy as possible, the Board 
even specified exactly what types of "alternative" 
evidence would be acceptable-to compensate for the absence 
of the SMRs.  This included statements from service 
medical personnel, "buddy" certificates or affidavits, 
state or local accident and police reports, employment 
physical examinations, medical evidence from hospitals, 
clinics and private physicians where the veteran may have 
been treated-especially soon after his discharge from the 
military, letters written during service, photographs 
taken during service, pharmacy prescription records and 
insurance examinations.  See VA Adjudication Procedure 
Manual M21-1, Part III, Paragraph 4.25(c) and 4.29(b) 
(October 6, 1993), previously numbered as 4.06 and 4.07.

Still other development requested by the Board in its 
September 2001 remand consisted of obtaining any 
additional outstanding medical treatment records 
from either VA or private hospitals, obtaining records 
from the Social Security Administration (SSA) concerning a 
claim the veteran had filed with that agency, and having 
him examined to obtain a medical nexus opinion.  See, 
e.g., Bell v. Derwinski, 2 Vet. App. 611 (1992); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992); Gregory v. Brown, 8 
Vet. App. 563 (1996).

The RO completed all of the development the Board 
requested in its remand, to the extent possible.  After 
receiving the case back from the Board on remand, the RO 
sent the veteran a letter in March 2002 specifically 
apprising him of the VCAA and its legal ramifications as 
they pertain to his particular appeal.  The RO also 
obtained additional treatment records from the VA Medical 
Center (VAMC) in Lebanon, Pennsylvania, and from Philhaven 
Hospital-which also in Lebanon.  Administrative personnel 
at the Wernersville State Hospital, however, where 
the veteran also indicated that he had been treated many 
years ago, responded in April 2002 that they could not 
find any records concerning him for the time period 
specified.  So the RO then sent the veteran a follow-up 
letter later in April 2002 notifying him of this and 
asking that he submit any records from that facility that 
he had in his personal possession.  The RO also contacted 
the Medical Records Department of the Wernersville State 
Hospital again, in both April and May 2002, to determine 
if records as old as those specified (from 1967, 1970, and 
1971) were even still maintained since that was so long 
ago.  The Wernersville Records Department responded that, 
while they indeed did still maintain some records 
from that era, they nonetheless did not have any files 
concerning the veteran in particular (using his full name, 
birth date, and social security number to search).  See 
the Report of Contact dated April 25, 2002, and May 1, 
2002.

A more careful inspection of the claims file (c-file), 
however, shows that this evidence from the Wernersville 
State Hospital-for the time period specified, is indeed 
already of record.  Presently on file are the reports of 3 
different hospitalizations the veteran had at that 
facility-initially from July to August 1967, later in 
August 1971, and again from December 1971 to March 1972.  
Moreover, the medical records obtained from the Philhaven 
Hospital in Lebanon also confirm the veteran received 
inpatient psychiatric treatment from the Wernersville 
State Hospital on each of those occasions.  So although it 
initially appeared this evidence would not be obtained, it 
since has been and is of record.

The only evidence not obtained on remand were the records 
from the SSA.  That agency responded in March and June 
2002 that they had no medical records in their files 
concerning the veteran.  Therefore, they simply were 
unable to fulfill the RO's request for these additional 
records.  The RO, however, managed to have the veteran 
examined by both a VA psychiatrist and psychologist as a 
result of the Board's September 2001 remand.  And the 
reports of that mental status evaluation are of record and 
address the dispositive issue-that being whether the 
veteran's psychiatric disorder is causally related to his 
service in the military.  So further examination 
concerning this is not necessary, and the Board can issue 
a fair decision in his appeal without fear of prejudicing 
him.  This is especially true since he recently submitted 
a statement to the RO waiving his right to wait an 
additional 60 days before returning his case to the Board 
to allow him an opportunity to identify and/or submit 
additional medical or other evidence in response to the 
Supplemental Statement of the Case (SSOC) most recently 
issued in August 2002.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  That was a 
strong indication that he wants the Board to just go ahead 
and decide his appeal without further delay.

The VA psychiatrist and psychologist mentioned above, who 
examined the veteran on remand in July 2002 and submitted 
an addendum to the report of that evaluation in August 
2002, ultimately concluded that the veteran's psychiatric 
problems, although clearly well documented and 
longstanding, bear no relationship whatsoever to his 4 or 
so months of service in the military.  And a veteran 
seeking disability benefits must establish, not only the 
existence of a disability, but also an etiological 
connection between his military service and the 
disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  Also found at Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 
548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).  Here, though, there is no such medical nexus 
evidence of record, so the claim must be denied because 
the preponderance of the evidence is unfavorable-meaning 
the benefit-of-the-doubt doctrine simply does not apply.  
See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

Service connection may be granted for current disability 
if it is the result of a disease contracted or an injury 
sustained while on active duty in the military.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection also may be granted for a pre-existing 
condition if it was aggravated during service beyond 
its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Furthermore, psychoses such as schizophrenia 
will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

As was pointed out by the VA psychiatrist and psychologist 
who reviewed the relevant medical and other evidence in 
the claims file (c-file), the veteran was discharged from 
the military in October 1959 after only 4 or so months of 
service.  But he received a general discharge under 
honorable conditions, and his service personnel records-
which are available (unlike his SMRs), confirm this.  
There was no specific mention of a psychiatric disorder of 
any sort precipitating his early release.  He and his wife 
allege in response that he was prematurely discharged from 
the military, after such a short time, because he could 
never really hack it or deal with the whole experience 
emotionally.  And they claim that he knew this all along, 
even when he entered the military, so he continually asked 
his commanding officers to send him for treatment and, 
when they repeatedly refused, he simply got his father to 
write a letter to President Eisenhower to get him an 
early out.

But even if the Board were to assume, for the sake of 
argument, that what the veteran and his wife allege is 
true, the VA psychiatrist and psychologist who reviewed 
the evidence concerning this case indicated the veteran 
still would have developed a chronic psychiatric disorder, 
regardless.  Records show that it primarily has been 
diagnosed as schizophrenia or some variation of it.  So in 
other words, he still would have a psychiatric disorder 
today, and at its current level of severity, even had he 
never served in the military.  Furthermore, according to 
the reviewing VA psychiatrist and psychologist, even if 
the Board were to assume the veteran had a pre-existing 
psychiatric disorder when he began serving on active duty 
in the military (which essentially is what he is all but 
acknowledging himself by admitting that he was never 
emotionally capable of serving in the military), there 
still is nothing suggesting that his pre-existing 
psychiatric disorder was aggravated by his service beyond 
its natural progression.  See, e.g., Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991) (mere temporary or intermittent 
flare-ups during service of the symptoms of a disability, 
without overall worsening of the condition itself, do not 
constitute aggravation of the disability).

The two highly unfavorable opinions of the VA psychiatrist 
and psychologist are very persuasive because they are 
consistent with the medical and other evidence more 
contemporaneous to service, as opposed to merely the 
unsubstantiated allegations of the veteran and his wife.  
It is the Board's responsibility to weigh the evidence and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), 
citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  These 
VA opinions also are unrefuted by any of the other medical 
evidence of record, so they deserve a lot of probative 
weight since they were based on an objective, independent 
review of the record on appeal by uninterested parties.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  See, too, 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. 
Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); and VAOPGCPREC 20-95 (July 
14, 1995).

In discussing the rationale for their highly unfavorable 
opinions, the VA psychiatrist and psychologist pointed out 
that the veteran was not actually hospitalized for 
treatment of his schizophrenia until several years after 
his service in the military had ended.  They said that, 
alone, is highly unusual for people actually suffering 
from this condition because they often do not stabilize 
rapidly and typically would be hospitalized fairly 
regularly in order to obtain stabilization.  The initial 
manifestation of the veteran's symptoms on the other hand, 
post service, even giving him the full benefit of the 
doubt, did not occur until July 1967 at the very earliest 
when he was admitted to the Wernersville State Hospital.  
But the records of that hospitalization indicate that he 
voluntarily admitted himself, on the advice of 
his physician, not because of lingering problems or mental 
illness resulting from his service in the military, but 
rather because of severe depression of only about 6 weeks' 
duration stemming from his wife leaving him.  So even 
assuming he initially was hospitalized and received 
electroconvulsive therapy ("ECT" or "shock treatments") at 
the Wernersville State Hospital in July 1967 (and not 
slightly later in 1972 as reported by the VA psychiatrist 
and psychologist), the actual reason for that initial 
hospitalization in 1967 still was totally unrelated to his 
prior service in the military.  And that is true even 
aside from the fact that his military service had ended 
nearly 8 years earlier in October 1959, well beyond the 1-
year presumptive period (which ended in October 1960).  
There also remains absolutely no mention of chronic 
symptoms during the intervening years from 1959 to 1967 or 
a medical opinion causally relating the symptoms, once 
manifested in 1967, to service.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  Indeed, again, even the 
veteran himself acknowledged when admitted to the 
Wernersville State Hospital in July 1967 that he had only 
been experiencing the severe depression and other symptoms 
for about 6 weeks, since the departure of his wife.  He 
expressly denied that he had experienced any serious 
illnesses prior to that.

There also are legitimate reasons to question the 
veteran's credibility, at least insofar as some of his 
allegations.  And that is reason-in and of itself, to 
seriously cast doubt on how much of the other things he 
claims are actually true.  See Caluza v. Brown, 7 
Vet. App. 498, 511 (1995) (a veteran's credibility 
can be impeached by a showing of interest, bias or 
inconsistent statements, etc.).  For instance, according 
to a medical record of treatment that he received at the 
VAMC in Lebanon in October 1981, his general discharge 
from service for hardship reasons was because a parent had 
died.  Conversely, he now claims something entirely 
different, alleging instead that he simply was prematurely 
discharged because he lacked the mental toughness and 
fortitude to make it in the military.  But that very same 
medical record goes on to indicate that he even had quit a 
job in 1958, which was prior to him entering the military 
in June 1959, because he had a nervous breakdown when his 
mother died.  So that not only is evidence of pre-existing 
mental illness, but also a clear indication that it was 
not aggravated by service beyond its natural progression 
because he had experienced the effects of his mother's 
death even prior to beginning his period of active duty.  
See Maxson v. West, 12 Vet. App. 453, 460 (1999) 
(presumption of aggravation not triggered where there is 
no evidence of record that pre-existing disability 
actually increased in severity during service).

Even more recent medical evidence seriously calls into 
question the sincerity of the veteran's motives for filing 
a claim with VA for his psychiatric illness.  On several 
occasions when seen at the VAMC in Lebanon during 2000 and 
2001, he very indiscreetly tried to get his doctors to 
sign his insurance and other claims forms with total 
disregard to whether he was actually disabled and ill, and 
he repeatedly outright refused to comply with his 
prescribed medication.  His doctors often reported this in 
his medical files to document it.  And his response, 
when specifically questioned about why he was doing this, 
often amounted to nothing more than his simple 
preoccupation with getting a service-connected pension.  
For instance, when questioned about this behavior during 
an outpatient consultation in July 2001, he stated that he 
will continue applying-even if continually denied, because 
"everybody else is getting [it], why can't [he]."

Since there is no medical evidence supporting the claim 
that the veteran's psychiatric disorder (schizophrenia and 
otherwise) is causally related to his service in the 
military-either based on aggravation of a pre-existing 
condition or, alternatively, based on direct incurrence 
during service, his appeal must be denied.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993); Godfrey v. Brown, 7 
Vet. App. 398, 406 (1995); Hickson v. West, 12 Vet. App. 
247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).


ORDER

The claim for service connection for an acquired 
psychiatric disorder is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

